DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response dated 7/7/2022 is acknowledged. Claims 1-26 are pending. Claims 12-22 and 26 are withdrawn. Claim 26 is new. Claims 1-11 and 23-25 are considered on the merits below.

Response to Amendment
Applicant's amendments, filed 7/7/2022, are acknowledged.
In response to the applicant's amendments, the 101 rejection is maintained and the grounds of rejection over art for claims 1-11 and 23-25 are new compared to the previous action.

Information Disclosure Statement
The Information Disclosure Statement filed on 5/20/2022 is in compliance with the provisions of 37 CFR 1.97 and has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Election/Restrictions
Newly submitted claim 26 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 1 and 26 are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process does not require a computer-readable medium. Additionally, the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 26 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 and 23-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recite(s) "receiving one or more images,” “assessing quality of an imaging set up,’ and "verifying detection of the more or more markings”. These are all mental processes which can be carried out in one’s head or with pen and paper.
This judicial exception is using a processor with computer vision technique to carry out these steps, including manipulating the image by cropping, and calculating a pixel value metric (pixel mean, specification page 29). As well as, automatically prompting a user to change the imaging setup in response to determining that the imaging setup is inadequate, or automatically analyzing the diagnostic test based on at least one computer vision technique in response to determining that the imaging setup is adequate. These are not integrated into a practical application because these are generically recited computer elements and steps, which do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. Additionally, prompting a user to change the imaging set up is just notifying the user of the error [0078], with no action being done. Also, the step to actually “change” the imaging set up is quite broad, and not a particular practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).
Dependent claims either add refinements to the abstract idea, or additional elements which fail to add something "significantly more” than the abstract idea itself, and therefore stand rejected on the same grounds.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Polwart et al. (WO 2012/131386 Al, provided on the IDS on 5/20/2022).
Regarding claim 1, Polwart describes a method for facilitating analysis of a diagnostic test (abstract and figures 1 and 10), the method comprising: 
at one or more processors of a mobile computing device having at least one image sensor and a display (figure 1 page 7 “portable device in the form of a mobile phone [1] which has a processor and an image capture device or camera [3]” and has a display): 
receiving an image captured at the at least one image sensor, the image depicting the diagnostic test and one or more control markings on a scan surface, wherein the one or more control markings comprise a control marking corresponding to a lower limit of optical detectability for analysis of the diagnostic test (figures 5 and 10 page 20 “The image [20] may be processed by software included within the device [1 ].” And page 19 “The test result is normally obtained by visually comparing the result to a reference chart [25], often printed or included on the packaging [34, 35].” And page 9 “Where the dynamic range of the resulting image is inadequate for the limit of detection”); 
prior to analyzing the diagnostic test, assessing an adequacy of an imaging setup at least one of lighting, orientation, and focus conditions associated with the image by verifying detection of the one or more control markings in the image using at least one computer vision technique, wherein verifying detection of the one or more control markings comprises determining pixel values for multiple series of image pixels in the image and evaluating one or more peaks in an array of metrics based on the pixel values (page 4 “The portable device may be configured to discard irrelevant portions of the image to reduce processing time. The processor may be configured to reject images which are of inadequate quality.” Page 5 “The processor may be adapted to summate one or more values of pixels in an identified region of interest.”); and 
in response to determining that the at least one of lighting, orientation, and focus conditions is inadequate, automatically prompting causing the display to prompt a user to change at least one of the imaging setup lighting, orientation, and focus conditions before capturing a second image of the diagnostic test and the one or more control markings (page 9 “Where the dynamic range of the resulting image is inadequate for the limit of detection, or where the constraints on lighting mean exposure settings force the dynamic range to be too poor it may be desirable to capture multiple images at different exposure settings and then combine these into a single higher dynamic range 'virtual' image, using appropriate algorithms to reorient the images between frames, and to discard unwanted or low value data.”), or 
in response to determining that the at least one of lighting, orientation, and focus conditions is adequate: 
automatically analyzing the diagnostic test based on at least one computer vision technique to determine at least one test result (page 14 “If the image can be processed for suitability in near real time then the correct orientation may be indicated on the screen and image capture initiated automatically.”); and 
causing the display to display the at least one test result (claim 1 “the processor is configured to process data captured by the image capture device and output a test result for the applied test sample”).

Regarding claim 2, Polwart describes that the image depicts the diagnostic test and the one or more control markings (page 20 “In order to correct for ambient light variations it may be most easily achieved if the reference scale [25] is also captured in the same image. The software may then identify the correct portions of the image, along with any scale / labelling information [37] and derive the estimated concentration in the sample by colour matching the reference scale [25] and the exposed or working area of the test strip [24].”).
Regarding claim 3, Polwart describes that evaluating one or more peaks comprises determining peaks and/or prominences of peaks in the array, and comparing the peaks and/or prominences to one or more predetermined threshold values (figure 8).
Regarding claim 4, Polwart describes that verifying detection of the one or more control markings comprises treating white space in the image as a negative control space where no control marking is expected (page 13 “The software may convert some or all of the image to a black and white image (binary array) to accelerate processing” page 25 “where it is places against a suitable background (such as a white piece of paper) the colour in the cell may be observed and compared to reference samples.”).
Regarding claim 5, Polwart describes that automatically analyzing the diagnostic test comprises predicting a test result of the diagnostic test based on an image of the diagnostic test, in response to detecting the one or more control markings in the image depicting one or more control markings (page 17 “Test lines on lateral flow assays may be found within an expected distance from the control line. Depending upon the manufacturing process employed the line spacing may be tightly controlled. It will be possible to predict the line position from the overall scale of the image, using the known dimensions of the test strip or housing as a dimensional reference.”).
Regarding claim 6, Polwart describes that automatically prompting a user to change at least one of lighting, orientation, and focus conditions comprises notifying a user in response to failing to detect the one or more control markings in the image depicting one or more control markings, prior to analyzing the diagnostic test (page 14 “The software may guide the user during image capture to assist the user in capturing a suitable image, e.g. correctly orienting the device, correctly focusing the device, and obtaining adequate illumination.”).
Regarding claim 7, Polwart describes that the diagnostic test comprises a lateral flow immunoassay test, and the one or more control markings comprises one or more lines (page 3 “a lateral flow immunoassay”).
Regarding claim 8, Polwart describes that the one or more lines vary in at least one of thickness, color, hue, and reflectivity (page 20 “colour / hue information from the image.”).
Regarding claim 9, Polwart describes that the one or more lines includes black and/or gray lines (page 4 “The processor may be adapted to convert a colour image to a grey scale image or to a black and white image”).
Regarding claim 10, Polwart describes that the one or more control markings comprises one or more colors (page 20 “The colour hue, or some other measurement of colour, optical density or shade may be made using an image captured on readily available cameras [3],”).
Regarding claim 11, Polwart describes that the scan surface further comprises a test placement guide proximate the one or more control markings, wherein the test placement guide is configured to guide placement of the diagnostic test (figure 10 “The orientation of the device can be determined from any asymmetry in the test strip, housing shape, printing or patterns [38]” appears to be labeled 35 in the figure).
Regarding claim 23, Polwart describes assessing the adequacy of at least one of lighting, orientation, and focus conditions comprises detecting one or more of a lighting level, a presence of shadows or glare, a misalignment of the scan surface relative to the at least one image sensor, an image blur level, and a noise level of the image (page 24 “Standard image processing algorithms can be applied to correct for any rotational misalignment or skew. Rotational misalignment may be most simply corrected by examining a region of the image which should have a sharp contrasting straight edge (e.g. the edge of a housing) and determining the misorientation from horizontal. The whole image may then be rotated using one of a number of established algorithms which will be known to those skilled in the art. For example, rotational by sheer or rotation by area mapping. Rotation by sheer is approximately sixty times faster than rotation by area mapping but may cause distortion in the image.” And claim 14 “portable device is configured to apply correction and/or filtering to an image to remove electronic or optical noise from the image.”).
Regarding claim 24, Polwart describes that notifying the user in response to failing to detect the one or more control markings in the image comprises providing a suggestion to change lighting conditions, alignment of the scan surface, or one or more camera settings used to obtain the image (page 4 “The portable device may be configured to control one or more of the brightness, contrast, gain, colour balance and flash settings of the device during capture to achieve an optimal image for subsequent processing. The processor may be adapted to apply corrections to brightness, contrast, sharpness and colour balance after image acquisition…The processor may be adapted to correct the image for any rotational misalignment or skew.”).
Regarding claim 25, Polwart describes that notifying the user in response to failing to detect the one or more control markings in the image comprises prompting the user to obtain a second image depicting the one or more control markings on the scan surface after changing at least one of the lighting, orientation, and focus conditions (page 9 “Where the dynamic range of the resulting image is inadequate for the limit of detection, or where the constraints on lighting mean exposure settings force the dynamic range to be too poor it may be desirable to capture multiple images at different exposure settings and then combine these into a single higher dynamic range 'virtual' image, using appropriate algorithms to reorient the images between frames, and to discard unwanted or low value data.”).

Response to Arguments
Applicant's arguments regarding the 101 rejection filed 7/7/2022 have been fully considered but they are not persuasive. 
The applicant argues that the new limitations overcome the 101 rejection because they do not recite a mental process and are integrated the abstract idea into a practical application, “automatically prompting a user to change the imaging setup in response to determining that the imaging setup is inadequate, or automatically analyzing the diagnostic test based on at least one computer vision technique in response to determining that the imaging setup is adequate” fails in applying the abstract idea. The newly added steps do not have a particular practical application. Prompting a user to change the imaging set up is just notifying the user of the error [0078], with no action being done. Additionally, the step to actually “change” the imaging set up is quite broad, and not a particular practical application.
Applicant could consider a step of how the sample is collected and run or what the user does with the displayed result.

Applicant’s arguments regarding the art with respect to claim(s) 1-11 and 23-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY R BERKELEY whose telephone number is (571)272-9831. The examiner can normally be reached M-Th 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY R. BERKELEY/
Examiner
Art Unit 1796



/ELIZABETH A ROBINSON/Supervisory Patent Examiner, Art Unit 1796